  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 1 of 11                       PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
             v.                     )                         Civil Action No. ______________
                                    )
                                    )
MAIETTA CONSTRUCTION, INC.,         )                         COMPLAINT
MAIETTA ENTERPRISES, INC., and      )
M7 Land Co., LLC                    )
                                    )
                  Defendants.       )
___________________________________ )


       The United States of America, through its undersigned attorneys, by the authority of the

Attorney General, and at the request of the Administrator of the United States Environmental

Protection Agency (“EPA”), alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action commenced under sections 309(b) and 309(d) of the Clean

Water Act (“CWA”), 33 U.S.C. §§ 1319(b) and 1319(d), to obtain injunctive relief and civil

penalties against Maietta Construction, Inc., Maietta Enterprises, Inc., and M7 Land Co., LLC

(“Defendants”) for the discharge of pollutants into waters of the United States without

authorization by the United States Department of the Army Corps of Engineers (“COE”) on

property located at 150 Pleasant Hill Road in Scarborough, Maine (hereafter the “Site”), in

violation of Sections 301(a) and 404 of the CWA, 33 U.S.C. §§ 1311(a) and 1344.

       2.      In this action, the United States seeks: (1) to enjoin the discharge of pollutants

into waters of the United States without a permit in violation of CWA section 301(a), 33 U.S.C.

§ 1311(a); (2) to require Defendants, pursuant to CWA section 309(b), 33 U.S.C. § 1319(b), at
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 2 of 11                       PageID #: 2



their own expense and at the direction of the EPA, to restore and/or mitigate the damages caused

by their unlawful activities; and (3) to require Defendants to pay civil penalties as provided in

CWA section 309(d), 33 U.S.C. § 1319(d).

                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action pursuant to CWA

sections 309(b) and (d), 33 U.S.C. §§ 1319(b) and (d), and 28 U.S.C. §§ 1331, 1345, and 1355.

        4.      Venue is proper in the District of Maine pursuant to CWA section 309(b), 33

U.S.C. § 1319(b), 28 U.S.C. §§ 1391(b) and 1391(c), and 28 U.S.C. § 1395, because the

Defendants conduct business in this District, the subject property is located in this District, the

violations alleged herein occurred in this District, and the penalty sought by the United States

accrued in this District.

                                             NOTICE

        5.      Notice of the commencement of this action has been given to the State of Maine

pursuant to CWA section 309(b), 33 U.S.C. § 1319(b).

                                          THE PARTIES

        6.      The Plaintiff in this action is the United States of America. Authority to bring this

action is vested in the United States Department of Justice pursuant to 28 U.S.C. §§ 516 and 519,

and is exercised in accordance with CWA sections 309(b), 309(d) and 506, 33 U.S.C.

§§ 1319(b), 1319(d), and 1366.

        7.      Defendant Maietta Construction, Inc. is a privately held corporation incorporated

in the State of Maine in 1968. Maietta Construction, Inc., administratively dissolved in 2019,

conducts or conducted business in the District of Maine and has a business address of 154

Pleasant Hill Road, Scarborough, Maine 04074. From sometime in the 1960s to the present,



                                                  2
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 3 of 11                       PageID #: 3



Maietta Construction, Inc. has used the Site as a stockpile, staging, and recycling area for its

daily operations. Unpermitted discharges of dredged and/or fill material into waters of the

United States on the Site resulted from the business operations of Maietta Construction, Inc. The

United States brings this action against Maietta Construction, Inc. on the basis of its

responsibility for and/or control over the performance of work resulting in the unpermitted

discharge of dredged and/or fill material into waters of the United States on the Site.

       8.      Defendant Maietta Enterprises, Inc. is a privately held corporation incorporated in

the State of Maine in 1987. Maietta Enterprises, Inc., administratively dissolved in 2019,

conducts or conducted business in the District of Maine and has a business address of 129

Walnut Street, South Portland, Maine. Maietta Enterprises, Inc. is the former owner of the Site.

Maietta Enterprises, Inc. acquired the Site in 2011 from M7 Properties, LLC, a limited liability

company duly organized under the laws of the State of Maine, on January 16, 2007. M7

Properties, LLC originally purchased the Site in 2007 from Roy H. Stewart, a third-party. In

2011, M7 Properties, LLC merged with Maietta Enterprises, Inc., at which time ownership of the

Site transferred to Maietta Enterprises, Inc. Unpermitted discharges of dredged and/or fill

material into waters of the United States occurred at the Site while under the ownership and

control of M7 Properties, LLC and Maietta Enterprises, Inc. The United States brings this action

against Maietta Enterprises, Inc. on the basis of its responsibility for and/or control over the Site,

and the performance of work resulting in the unpermitted discharge of dredged and/or fill

material into waters of the United States on the Site between 2011 and the present, and as the

successor in interest to previous owner, M7 Properties, LLC.

       9.      In 2018, ownership of the Site was transferred to M7 Land Co., LLC, the current

owner of the Site. The United States brings this action against M7 Land Co., LLC on the basis



                                                  3
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 4 of 11                      PageID #: 4



of its responsibility for and/or control over the Site, and performance of the work resulting in the

unpermitted discharge of dredged and/or fill material into waters of the United States on the Site

between 2011 and the present, and as the successor in interest to the previous owner, Maietta

Enterprises, Inc.

       10.       At all times relevant to the Complaint, one or more of the Defendants owned,

leased, or otherwise controlled the real property that is the subject of this Complaint, and/or

otherwise had responsibility for and/or control over the discharges of pollutants into waters and

wetlands on the Site.

                      STATUTORY AND REGULATORY AUTHORITY

       11.       Section 301(a) of the CWA, 33 U.S.C. §§ 1311(a), prohibits the discharge of

pollutants, including dredged and fill material, into navigable waters except in compliance with,

inter alia, a permit issued by the Army Corps of Engineers pursuant to CWA section 404, 33

U.S.C. § 1344.

       12.       CWA section 404(a), 33 U.S.C. § 1344(a), authorizes the Secretary of the Army,

acting through the Corps of Engineers, to issue permits for the discharge of dredged or fill

material into navigable waters at specified disposal sites, after notice and opportunity for public

comment.

       13.       “Discharge of a pollutant” means, among other things, “any addition of any

pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12).

       14.       “Pollutant” means, among other things, dredged spoil, rock, and sand. 33 U.S.C.

§ 1362(6).

       15.       “Navigable waters” means “the waters of the United States, including the

territorial seas.” 33 U.S.C. § 1362(7).



                                                  4
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 5 of 11                      PageID #: 5



       16.      “Point source” means, among other things, “any discernible, confined and

discrete conveyance . . . from which pollutants are or may be discharged.” 33 U.S.C. §

1362(14).

       17.     For purposes of the CWA, “person” means “an individual, corporation,

partnership [or] association.” 33 U.S.C. § 1362(5).

       18.     CWA section 309(b), 33 U.S.C. § 1319(b), authorizes the commencement of a

civil action for appropriate relief, including a permanent or temporary injunction, against any

person who violates CWA section 301(a), 33 U.S.C. § 1311(a).

       19.     CWA section 309(d), 33 U.S.C. § 1319(d), authorizes the commencement of an

action for civil penalties against any person who violates CWA section 301(a), 33 U.S.C.

§ 1311(a).

       20.     Section 309(d) of the CWA, 33 U.S.C. § 1319(d), establishes civil penalties for

violations of the CWA payable to the United States of up to $25,000 per day for each violation.

Section 309(d) of the CWA further specifies that in determining the amount of a civil penalty, a

court “shall consider the seriousness of the violation or violations, the economic benefit (if any)

resulting from the violation, any history of such violations, any good-faith efforts to comply with

the applicable requirements, the economic impact of the penalty on the violator, and such other

matters as justice may require.” 33 U.S.C. § 1319(d).

       21.     Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990 (Pub. L.

101-410), as amended by the Debt Collection Improvement Act of 1996 (Pub. L. 104-134, Sec.

31001(s)), and the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015

(28 U.S.C. § 2461 note), as reflected in the Civil Monetary Penalty Inflation Adjustment Rule,

40 C.F.R. Part 19, EPA may seek civil penalties of up to $37,500 per day for each violation



                                                 5
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 6 of 11                     PageID #: 6



occurring after January 12, 2009, through November 2, 2015, and up to $52,414 per day per

violation of the CWA for violations occurring after November 2, 2015. 40 C.F.R. § 19.4.

         22.   Each day that dredged or fill material remains in the place where it is discharged

without authorization constitutes a separate violation of CWA section 301(a), 33 U.S.C. §

1311(a).

                                 GENERAL ALLEGATIONS

A.       Waters on the Site Are Waters of the United States

         23.   The Site is located at 150 Pleasant Hill Road in the Town of Scarborough, York

County, in Maine. For convenience, a map generally depicting the Site is attached to this

Complaint as Exhibit A.

         24.   Prior to the unauthorized discharges described in Paragraphs 31-37, the Site

contained approximately 18 acres of forested freshwater wetlands.

         25.   Prior to the unauthorized discharges referenced in Paragraphs 31-37, wetlands on

the Site were adjacent to and had a continuous surface connection with an unnamed tributary to

the Spurwink River.

         26.   The unnamed tributary is a relatively permanent body of water with physical

indicators of a bed and bank and an ordinary high-water mark that flows into to the Spurwink

River.

         27.   The Spurwink River is a traditionally navigable water that flows through the

Rachel Carson National Wildlife Refuge, and empties into an embayment of the Atlantic Ocean.

         28.   Prior to the unauthorized discharges referenced in Paragraph 31, the impacted

wetlands on the Site exhibited flow characteristics and ecological functions that, when

considered alone or in combination with similarly situated lands in the region, significantly affect



                                                 6
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 7 of 11                     PageID #: 7



the chemical, physical, and biological integrity of the Spurwink River, Saco Bay, and the

Atlantic Ocean. Specifically, the impacted wetlands and tributaries, alone and in combination

with similarly situated lands in the region, provided important ecological functions, including,

but not limited to, nutrient export to marine food webs; purification of surface water run-off prior

to discharge into the unnamed tributary, the Spurwink River, Saco Bay, and the Atlantic Ocean;

and valuable plant and wildlife habitat.

       29.     The present and former wetlands on the Site, the unnamed tributary, and the

Spurwink River are and were at the time the alleged discharges occurred “waters of the United

States” within the meaning of Section 502(7) of the CWA, 33 U.S.C. § 1362(7), and regulations

promulgated thereunder.

B.     Unauthorized Discharges of Dredged and/or Fill Material

       30.     At all times relevant to this Complaint, Defendants conducted, contracted for,

supervised and/or otherwise controlled the unauthorized discharges referenced in Paragraph 31.

       31.     Defendants are jointly and severally responsible for some or all of the

unauthorized discharges referenced in Paragraphs 31-37.

       32.     At various times between 1998 and the present, one or more of the Defendants

and/or persons acting on their behalf discharged dredged and/or fill material into approximately

ten acres of wetlands on the Site that are waters of the United States.

       33.     Each of the Defendants is “person” within the meaning of CWA section 502(5),

33 U.S.C. § 1362(5).

       34.     The dredged or fill material that the Defendants and/or persons acting on their

behalf caused to be discharged into waters of the United States on the Site included, among other




                                                 7
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 8 of 11                     PageID #: 8



things, dirt, spoil, rock, and/or sand, all of which constitute “pollutants” as defined in CWA

section 502(6), 33 U.S.C. § 1362(6).

        35.    The Defendants and/or persons acting on their behalf used excavators, bulldozers,

trucks, and/or other earth-moving equipment to discharge fill and/or dredged material into waters

of the United States on the Site. This equipment constitutes “point source[s]” as defined in

CWA section 502(14), 33 U.S.C. § 1362(14).

        36.    The Defendants did not obtain a permit from the Secretary of the Army, acting

through the Chief of Engineers of the COE, for the discharges of dredged and/or fill material into

waters of the United States on the Site, as required by CWA sections 301(a) and 404, 33 U.S.C.

§§ 1311(a), 1344, nor were the discharges authorized under any other provision of the CWA.

        37.    The Defendants have allowed pollutants to remain in waters of the United States

at the Site.

                                          COUNT ONE

                 DISCHARGE OF POLLUTANTS WITHOUT A PERMIT

        38.    Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 37.

        39.    At various times between 1998 and the present, one or more of the Defendants

and/or persons acting on their behalf discharged dredged and/or fill material from a point source

into approximately ten acres of wetlands on the Site that are waters of the United States without

a permit or authorization under Section 404 of the CWA, 33 U.S.C. § 1344.

        40.    The Defendants have violated and continue to violate CWA section 301(a), 33

U.S.C. § 1311(a), by their unauthorized discharges of dredged or fill material into waters of the

United States, including wetlands, at the Site.




                                                  8
  Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 9 of 11                      PageID #: 9



       41.     As a result of their violations of the CWA as described herein, and in accordance

with CWA Section 309(b), 33 U.S.C. § 1319(b), Defendants are subject to appropriate relief,

including both civil penalties and a temporary or permanent injunction.

       42.     Defendants are subject to a civil penalty of up to $37,500 per day for violations

taking place after January 12, 2009, and before November 2, 2015. See CWA Section 309(d), 33

U.S.C. § 1319(d), as amended by Pub. L. No. 104-134, Section 31001, 110 Stat. 1321-373

(1996); 61 Fed. Reg. 69,360 (Dec. 31, 1996); 69 Fed. Reg. 7121 (Feb. 13, 2004); and 73 Fed.

Reg. 75,340 (Dec. 11, 2008). Defendants are subject to a civil penalty of up to $55,800 per day

for any violations taking place after November 2, 2015. See CWA Section 309(d), 33 U.S.C. §

1319(d), as further amended by Pub. L. 114-74 (2015); 84 Fed. Reg. 2,056 (Feb. 6, 2019).

       43.     Unless enjoined, the Defendants are likely to continue to discharge dredged

and/or fill material into and/or to allow dredged or fill material to remain in wetlands and other

waters of the United States on the Site in violation of CWA section 301, 33 U.S.C. § 1311.

       44.     The CWA violations alleged herein are ongoing as of the date of the filing of this

Complaint.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, the United States of America, respectfully requests that this

Court order the following relief:

       1.      That Defendants be permanently enjoined from discharging or causing the

discharge of dredged and/or fill material or other pollutants into any waters of the United States

except in compliance with the CWA;




                                                 9
Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 10 of 11                                 PageID #: 10



       2.      That Defendants be enjoined to undertake measures, at Defendants’ own expense

and at the direction of the EPA, to effect complete restoration of the Site, and/or to conduct

compensatory mitigation for environmental damage, as appropriate;

       3.      That Defendants be assessed pursuant to CWA sections 309(d), 33 U.S.C.

§ 1319(d), a civil penalty for each day of each violation of CWA section 301(a), 33 U.S.C.

§ 1311(a);

       4.      That the United States be awarded costs and disbursements in this action; and

       5.      That this Court grant Plaintiff, the United States of America, such other relief as

the Court may deem just and proper.

                                              Respectfully submitted,

                                                                   Digitally signed by PERRY

                                               PERRY ROSEN ROSEN
                                              ______________________
                                                           Date: 2021.05.11 17:33:28
                                                             -04'00'

                                              PERRY M. ROSEN
                                              Environmental Defense Section
                                              Environment & Natural Resources Division
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Washington, DC 20044
                                              (202) 353-7792
                                              perry.rosen@usdoj.gov


                                              DONALD E. CLARK
                                              ACTING UNITED STATES ATTORNEY

                                              JOHN OSBORN
                                              Assistant United States Attorney
                                              District of Maine
                                              100 Middle Street
                                              East Tower, 6th Floor
                                              Portland, ME 04101
                                              (207) 780-3257

                                              Of Counsel
                                              ANDREA SIMPSON


                                                 10
Case 2:21-cv-00131-JDL Document 1 Filed 05/13/21 Page 11 of 11      PageID #: 11



                                  Senior Enforcement Counsel
                                  United States Environmental Protection Agency
                                  Office of Regional Counsel, Region I
                                  Five Post Office Square, Suite 100, Mail Code ORC
                                  4-2
                                  Boston, MA 02109-3912
                                  (617) 918-1738




                                    11
